 

 

FILED
UNITED STATES DISTRICT COURT June 26, 2019
EASTERN DISTRICT OF CALIFORNIA

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA

 

 

UNITED STATES OF AMERICA, Case No. 2:17-cr-00232-GEB
Plaintiff,

V. ORDER FOR RELEASE OF
PERSON IN CUSTODY

ERAN BUHBUT,

Defendant.

 

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release ERAN BUHBUT ,
~ Case No. _2:17-cr-00232-GEB Charge_18 USC § 1955(a): 18 USC § 981(a)(1)(C)
and 18 USC § 1955 (d) , from custody for the following reasons:
Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

(Other):
Issued at Sacramento, California on June 26, 2019 at // 3 Arr)

By: (aardle bela,

Magistrate Judge Carolyn K. Delaney
Une» ims +
Cabhhans rer couche (026g

 
